DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 9 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of copending Application No. 17/190,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the structure required in the claims of the instant application are disclosed in the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540).

    PNG
    media_image1.png
    569
    355
    media_image1.png
    Greyscale

Claims 1-3
Wisner discloses a bundle (13) of tubular and/or rod-shaped glass articles (10) (see column 2 lines 22-30), comprising a longest dimension of the glass articles extending in a first direction of a Cartesian coordinate system, the longest dimension defining a length of the glass articles; a plurality of layers of the glass articles, wherein the glass articles in each layer of the plurality of layers are arranged side by side in a second direction of the Cartesian coordinate system, the second direction being perpendicular to the first direction, and wherein the plurality of layers are arranged side by side in a third direction of the Cartesian coordinate system, the third direction being perpendicular to the first and second directions; and a thread-like element (11) is wrapped at least partially around at least two of the glass articles in at least one layer of the plurality of layers so that the two glass articles are spaced apart (see figures above).  Wisner discloses the thread-like element are used to flexibly fastened the tubular and/or rod-shaped glass articles with a thread spirally around the articles forming a compact bundle without the possibility of physical contact between the articles (see column 1 lines 50-62).  Wisner discloses the thread-like element wrapped around the glass articles at different spaced positions along the length of the glass articles (see figure 1 above).  With respect to the cross section value and the spaced positions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have any desired cross section and the spaced positions between the thread-like elements depending on the thickness and weight of the glass articles that would allow the thread-like element to maintain the bundle without any breaking and/or separation of the glass articles.
Claim 4
Wisner does not disclose a bending stiffness of the bundle.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bundle with the desired bending stiffness to prevent breakage of the bundle when assembled.
Claim 5
Wisner does not disclose cross-section measurement of the thread-like element.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like elements having any cross section, i.e. cross section between at least 0.25 mm and at most 4.0 mm, as required for a good cushioning and to prevent possible physical contact between the articles when the bundle is formed.
Claim 6
Wisner discloses the thread-like element is a tensile strong, supple or flexible material enlaced about and between the glass articles (see column 1 lines 50-62), wherein the thread-like element is sufficiently strong to maintain the glass articles in close proximity to one another (see column 2 lines 45-50).  Wisner does not specifically disclose a tensile elasticity of at least 80 N to at most 700 N.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the thread with the required tensile elasticity, i.e. between 80 N to 700 N, providing a sufficiently tensile strong and flexible thread to maintain the glass articles tight enough forming the bundle, but with no breakage of the thread.
Claim 7
Wisner further discloses the thread-like element is fastened to form a knot (A or B).  Wisner does not specifically disclose an adhesive force of the knot.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the knots to have any desired adhesive force, i.e. between about 0.1 and 4.0 N as required to prevent unnecessary movement of the articles when in storage and/or transportation.
Claim 9
Wisner discloses the plurality of thread-like elements are spaced apart, certain distance, from each other.  Wisner discloses two thread-like elements disposed at different distances from one end and around the glass articles (see figure 1 above).  Wisner does not disclose three thread-like elements.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner including three thread-like elements spaced from each other since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim 10
Wisner discloses a film wrapped radially around the glass articles (see column 3 lines 38-43).
Claim 13
Wisner further discloses the thread-like element comprises a plurality of thread-like elements so that that at each of the plurality of different spaced positions there is a
different one of the plurality of thread-like elements (see figure 1 above).
Claim 16
Wisner further discloses the bundle of glass articles being isolated from physical contact from each other as well as provided with protection from impacts from outside sources (see column 1 lines 36-42).  Wisner does not specifically discloses the distance between the glass articles.  However, Sparschuh discloses a spacer between the glass articles at a position between 20cm and 80cm (see column 5 lines 56-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner having the glass articles with spacers/spaced apart at taught by Sparschuh or at least with the required distance to prevent any contact and possible breakage of the glass articles forming the bundle.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) as applied to claim 10 above, and further in view of Hayashi (US 2016/0221736).
Claims 11 and 12
Wisner discloses the film wrap could be cardboard material (see column 3 lines 40-41).  Wisner does not specifically disclose how the film surrounds the glass articles, and wherein the film is a heat-shrink film.  However, Hayashi discloses a package (10) formed by a bundle of glass tubes (P) wrapped with heat-shrink wrap (W) over the entirety of the length of the glass tubes (see figure 1).  Hayashi discloses the heat-shrink wrap is used to cover the ends of the glass tubes and prevent foreign matters to enter inside the glass tubes (see [0039] and [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner to replace the cardboard for shrink wrap and covering ends of the glass articles as taught by Hayashi to prevent foreign matters to enter inside the glass articles.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) as applied to claim 1 above, and further in view of Noll (3,802,987).
Claims 14 and 15
Wisner further discloses the thread-like element comprising rubber, fibrous or plastic material (see column 2 lines 12-19).  Wisner does not specifically discloses the type of rubber or plastic material used for the thread.  However, Noll discloses frangible articles (12) separated by thread-like elements (14) made from flexible polymer material comprising polyethylene, polyamide, polyester (see column 2 lines 62-68).  According to Applicant’s specification, the required materials has required Young’s modulus (see [0075]-[0077]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread-like element comprising any of the materials disclosed by Noll since thread-like elements made from these plastic materials are well-known and common in the art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wisner (3,373,540) as applied to claim 1 above, and further in view of Feudner (US 2017/0174403).
Wisner does not disclose a pallet having the plurality of layers.  However, Feudner discloses a bundle of articles placed and supported by a pallet is a known feature for moving from the ground and transporting from one location to another the articles (see [0002]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bundle of Wisner provided in a pallet as taught by Feudner for moving and transportation purposes of the bundle of glass articles.

Response to Arguments
Applicant's arguments filed 10/13/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument of the rejection of claim 1 based on the teachings of Wisner, the examiner points out that even Wisner does not explicitly discloses the minimum cross section of the thread-like element, the examiner points out that it is reasonable to expect and modify a minimum cross section of the bundle in relation to the spaced positions between the thread-like elements of Wisner because depending on the thickness and weight of the glass articles would be a certain expectancy of the bundle with no breakage and/or separation of the glass articles.  If the cross section of the bundle is over a certain size, then the weight of some glass articles over other glass articles could create a breakage and/or separation between them.  It appears the rejection for claim 1, as amended, is still a valid and proper rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736